DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Specification
The amendment filed 1/28/2020 is entered in view of p. 10-12 of Applicant’s Remarks filed 3/9/2021 stating the deleting ‘[55d]’ from para 0103 and 0104 was simply to delete a duplicate instance of two ‘[55d]’s.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-13, 14-20, and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hanika et al (WO 2015/139739) in view of Sieck (US Patent No. 5,645,699).
With respect to claims 5-7 and 18-19, Hanika discloses in figs. 3A-3B a magnetron sputtering apparatus comprising a vacuum chamber fully capable of establishing a controlled (i.e. vacuum) environment, and a target (i.e. cathode) [122] or [124] comprising sputterable material, wherein the target [122] or [124] includes a sputtering zone that extends longitudinally along a longitudinal axis (abstract; para 0032, 0036, and 0049). Figs. 3A-3B further depict a gas distribution system comprising a plurality of gas distribution members [116] or [126] that include first and second anodic gas distribution members [115] for each target [122] or [124] (para 0033 and 0045), wherein the first and second anodic gas distribution members [115] are each connected to separate power supplies for each cathode (i.e. target) of DC, pulsing, or AC power supplies (para 0035 and 0045-0046), thereby rendering the magnetron sputtering apparatus to be fully capable of applying a different (i.e. adjustable) first voltage (such as DC or AC) to the first anodic gas distribution member [115] than a second voltage (such as pulsing) to the second anodic gas distribution member [115], or simply having the first anodic gas distribution member [115] turned ‘ON’ (i.e. first voltage applied) while the second anodic gas distribution member [115] turned ‘OFF’ (i.e. zero second voltage applied). Since the first and second anodic gas distribution members [115] are connected to separate power supplies, the first and second anodic gas distribution members [115] are considered to be electrically insulated from each other. The claim 
However Hanika is limited in that while figs. 3A-3B depict the sputtering zone formed by magnets [121] (para 0032, 0036, and 0042), and one of ordinary skill in the art of sputtering would expect the sputtering zone to be a racetrack for this type of target [122] or [124], the sputtering zone being a racetrack sputtering zone is not explicitly suggested.
Sieck teaches in figs. 1 and 2A a similar type of target, anodes, and magnets (col. 3, lines 8-60) as Hanika, wherein fig. 2B depicts both the magnets (i.e. magnetic structure) [45] and anodes [57],[59] extending an entire length of the target [15] forming a sputtering zone [49],[51],[53],[55] in a racetrack, wherein the racetrack comprises a straightaway portion (i.e. area) [49],[51] sandwiched between first and second turnaround portions (i.e. areas) [53],[55] (col. 3, lines 61-67; col. 4, lines 1-5), wherein figs. 2A-2B depict the straightaway area [49],[51] and the first and second turnaround areas [53],[55] each define areas of the same target [15]. Sieck cites the advantage of the sputtering zone being a racetrack as allowing the target to be more uniformly eroded and better utilized (col. 1, lines 28-51).
It would have been obvious to one of ordinary skill in the art to have a racetrack sputtering zone taught by Sieck as the sputtering zone of Hanika to gain the advantage of more uniformly eroding the target.
In summary, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Fig. 4 of Hanika depicts the first anodic gas distribution member [116] positioned to supply gas to either end of the target [122] (where the first or second turnaround area is located) and the second anodic gas distribution member [116] positioned to supply gas to either end of the target [122] (where the first or second turnaround are is located) (para 0050-0051), with the first voltage fully capable of being higher than the second voltage for the reasons given above in the rejection of claim 5. The claim requirement of the first and second anodic gas distribution members being arranged “so as to reduce local sputtering rate at the first and second turnarounds” relates to the intended functioning of the claimed magnetron sputtering apparatus, with the magnetron sputtering apparatus of the combination of references fully capable of functioning in the claimed manner.
With respect to claims 9 and 10, modified Hanika further depicts in fig. 6 the first anodic gas distribution member (i.e. segment) [634] includes a plurality of interfaces that substantially surround an entirety of each end of the target [122] (para 0054), and therefore surround substantially an entirety of either the first or second turnaround area at each end.
With respect to claims 11 and 12, modified Hanika further discloses in fig. 4 the first and second anodic gas distribution members [115] have a mixture or composition of process gases that are varied along a horizontal direction (para 0022), thus the mixture of process gases from mass-flow controller (MFC) [134] are fully capable of being 3) has a heavier atomic weight than the first mixture (i.e. Ar+O2).
With respect to claim 13, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Fig. 6 of Hanika depicts three gas distribution members arranged along one side of the target [122] and three gas distribution members arranged along an opposite side of the target [122] (para 0054), wherein all gas distribution members [116] are anodic (para 0033 and 0045). Fig. 6 further depicts the three anodic gas distribution members at the one side comprises first, second, and third anodic gas distribution members at the one side, the three anodic gas distribution members at the opposite side comprise fourth, fifth, and sixth anodic gas distribution members, wherein the first and fifth anodic gas distribution members are positioned at the end of the first turnaround area of the target [122], the third and sixth anodic gas distribution members at the other end of the second turnaround areas of the target [122], and the second and fourth anodic gas distribution members at the straightaway area of the target [122]. The claim requirement of “the first anodic gas distribution member, the third anodic gas distribution member, the fifth anodic gas distribution member, and the sixth anodic gas 
With respect to claims 14 and 17, modified Hanika further depicts in figs. 4 and 6 the gas distribution members [116] and/or [634] arranged to either partially or entirely surround the target [122] (para 0050-0054).
With respect to claim 15, modified Hanika further discloses all gas distribution members [116] are anodic (para 0033 and 0045).
With respect to claim 16, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Hanika further teaches that all gas distribution members [116] are anodic (para 0033 and 0045), with fig. 6 depicting the first anodic gas distribution member is positioned to supply gas to one end (having the first turnaround area) of the target [122], third anodic gas distribution member is positioned to supply gas to the opposite end (having the second turnaround area) of the target [122], and a fourth anodic gas distribution members positioned at the straightway area, wherein the first, third, and fourth anodic gas distribution members are all fully capable of having either the first voltage or second voltage applied, and the first voltage is fully capable of being higher than the second voltage for the reasons given above in the rejection of claim 5.
With respect to claim 20, Hanika discloses in figs. 3A-3B a magnetron sputtering apparatus comprising a vacuum chamber fully capable of establishing a controlled (i.e. vacuum) environment, and a target (i.e. cathode) [122] or [124] comprising sputterable material, wherein the target [122] or [124] includes a sputtering zone that extends longitudinally along a longitudinal axis (abstract; para 0032, 0036, and 0049). Figs. 3A-3B further depict a gas distribution system comprising a plurality of gas distribution members [116] or [126] that include anodic gas distribution members [115] for each target [122] or [124] (para 0033 and 0045), wherein the anodic gas distribution members [115] are each connected to separate power supplies for each cathode (i.e. target) of DC, pulsing, or AC power supplies (para 0035 0045-0046), thereby rendering the magnetron sputtering apparatus to be fully capable of applying a voltage (such as DC or AC) to one of the anodic gas distribution member [115] and switching voltage ‘OFF’ to another anodic gas distribution member [115] to then be considered a non-anodic (i.e. powered off) gas distribution member [115]. Since the anodic and non-anodic gas distribution members [115] are connected to separate power supplies, the anodic and non-anodic gas distribution members [115] are considered to be electrically insulated from each other.
However Hanika is limited in that while figs. 3A-3B depict the sputtering zone formed by magnets [121] (para 0032, 0036, and 0042), and one of ordinary skill in the art of sputtering would expect the sputtering zone to be a racetrack for this type of target [122] or [124], the sputtering zone being a racetrack sputtering zone is not explicitly suggested.

It would have been obvious to one of ordinary skill in the art to have a racetrack sputtering zone taught by Sieck as the sputtering zone of Hanika to gain the advantage of more uniformly eroding the target.
In summary, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Fig. 6 of Hanika depicts anodic gas distribution members (including a first anodic gas distribution member) to supply process gas to each end (with the first and second turnaround areas) of the target [122], and a separate section of the non-anodic gas distribution members (including a first non-anodic gas distribution member) to supply gas to a middle section (i.e. straightaway area) of the target [122] (para 0054). The claim requirement of “a voltage that reduces a sputtering rate of the first or second turnaround areas relative to a sputtering rate of the straightaway area” relates to the 
With respect to claims 22 and 23, modified Hanika further depicts in fig. 6 a plurality of inlet points (i.e. interfaces) [138] that substantially surround an entirety of each end (with the first and second turnaround areas) of the target [122] (para 0054).
With respect to claims 24 and 25, modified Hanika further discloses in fig. 6 the anodic and non-anodic gas distribution members have a mixture or composition of process gases that are varied along a horizontal direction (para 0022), thus the mixture of process gases from mass-flow controller (MFC) [134] are fully capable of being different than the mixture of process gases from MFC [134] (para 0033 and 0054), wherein each mixture includes an inert gas of Ar and a reactive gas such as oxygen or ozone (para 0024), thus rendering the magnetron sputtering apparatus fully capable of having the anodic gas distribution member supply a first mixture of inert gas and oxygen from MFC [134] and the non-anodic anodic gas distribution member supply a second mixture of inert gas and ozone from MFC [134], wherein the second mixture (i.e. Ar+O3) has a heavier atomic weight than the first mixture (i.e. Ar+O2).
With respect to claims 26-27 and 31, modified Hanika further depicts in fig. 3 the plurality of gas distribution members comprise three gas distribution members arranged along each side of the target [122] opposite each other (para 0054), wherein fig. 6 of Hanika depicts three gas distribution members arranged along one side of the target [122] and three gas distribution members arranged along an opposite side of the 
With respect to claim 28, modified Hanika further depicts in fig. 6 the gas distribution members [116] and/or [634] arranged to substantially entirely surround the target [122] (para 0054).
With respect to claims 29, modified Hanika further depicts in fig. 6 three anodic gas distribution members arranged along one side of the target [122] and three anodic 
With respect to claim 30, modified Hanika further depicts in fig. 6 three anodic gas distribution members arranged at the first turnaround area of the target [122] and three other anodic gas distribution members arranged at the second turnaround area of the target [122], and two non-anodic (by simply switching voltage to ‘OFF’) gas distribution members at the straightway area of the target [122] (para 0033, 0045, and 0054). The claim requirement of “the three anodic gas distribution members and the three other anodic gas distribution members have the first voltage whereas the two non-anodic gas distribution members have the second voltage” relates to the intended functioning of the claimed magnetron sputtering apparatus, with the magnetron 
With respect to claims 32 and 33, modified Hanika further discloses first and second voltages are selected from DC, pulsing, or AC power supplies (para 0035 0045-0046), thereby rendering the magnetron sputtering apparatus to be fully capable of applying the first voltage (such as DC or AC) as adjustable with the second voltage being pulsing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7, 9-20, and 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,166,199 in view of WO 2015/139739. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims, with WO 2015/139739 rendering it obvious to include particular arrangement, gas distribution members, and different voltages. Therefore, any .

Response to Arguments
Applicant’s Remarks on p. 10-16 filed 3/9/2021 are addressed below.

112 Rejections
Claims 26 and 31 have each been amended by deleting the negative limitation ‘not anodic’; these 1st paragraph rejections are withdrawn.
Claims 13 and 31 have each been amended to clarify ‘the gas distribution members’; these previous 2nd paragraph rejections are withdrawn.

102 & 103 Rejections
On p. 14-15, Applicant argues that Hanika does not teach different power supplies, and thus cannot teach a higher voltage to an anodic gas distribution member at a turnaround area than a voltage to an anodic gas distribution member to a straightaway area for the same target as required by claims 5 and 20.
The Examiner respectfully disagrees. Hanika depicts in figs. 3A-3B and 6 gas distribution members [116] or [126] that include first and second anodic gas distribution members [115] for each target [122] or [124] (para 0033 and 0045), wherein the first and second anodic gas distribution members [115] are each connected to separate power supplies for each cathode (i.e. target) of DC, pulsing, or AC power supplies and 
On p. 15, Applicant argues that ‘the first voltage being higher than the second voltage” is not only a functional limitation.
The Examiner respectfully disagrees as Applicant's argument is directed to a recitation of the intended use of the claimed invention, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art of Hanika.  If the prior art structure of Hanika is capable of performing the intended use (which Hanika is as discussed above in the previous paragraph), then Hanika meets the claim.

Double Patenting Rejections
Applicant’s arguments on p. 15-16 with respect to claims 5-7, 9-20, and 22-33 have been considered but are moot because the arguments do not apply to the new combination of references U.S. Patent No. 7,166,199 and WO 2015/139739 being applied in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102014111479 relevant for teaching a magnetron sputtering apparatus comprising a sputter target having a race-track sputtering zone along a longitudinal axis, the race-track sputtering zone having a straightaway area sandwiched between two turnaround areas, and gas distribution members with anodes along the straightaway area and two turnaround areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794